DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Soniya Shah (Reg. No. 79,954) on 05/30/2022 via email correspondence (see attached interview summary).

	The proposed After-Final claim amendments, filed 05/19/2022, have been entered.  The claims are further amended as follows:

	Claims 1, 11, 16, 17 & 19 have been amended, 
	Claims 5, 9, 15, 18 & 20 have been canceled, and
	New claims 21 & 22 have been added, as follows:

1. (Currently Amended) A method of generating search results, comprising:
generating a plurality of dictionaries based on content data, in a content database, provided by one or more users, each of the plurality of dictionaries being associated with a product category associated with each Stock Keeping Unit (SKU) in a SKU database, each of the plurality of dictionaries comprising a plurality of dictionary terms and one or more related terms associated with each of the plurality of dictionary terms, wherein the one or more related terms are words which share similar meanings; 
storing in a dictionary database, the plurality of dictionaries, wherein the plurality of dictionaries is generated by a machine learning process; 
receiving, by a computing system, a user query from a client device over a network, the user query comprising user terms; 
sending, to the SKU database, a SKU associated with the user terms; 
receiving, from the SKU database, a product category associated with the SKU; 
responsive to receiving the product category, generating, by the computing system, a dynamic search string by: 
generating a key based on the user query; -2-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 
identifying a dictionary from the plurality of dictionaries based on the product category; 
determining, from the identified dictionary comprising the plurality of dictionary terms, a dictionary term corresponding to the key, the determination based on a number of matches between the key and the one or more related terms associated with the determined dictionary term exceeding a threshold; and 
generating the dynamic search string based on one or more search terms associated with the determined dictionary term, the one or more search terms associated with the one or more related terms; 
searching, by the computing system, using the dynamic search string, the content data; 
returning, based on the search, search results comprising content from the content database matching at least one search term of the dynamic search string, wherein the search results are portions of product reviews in which the search term matches text strings of the product reviews; 
generating, for display on a client device, the search results; and 
sending, for display, the search results to the client device.  

5. (Canceled) 

9. (Canceled) 

11. (Currently Amended) A computer system for generating search results, comprising: -4-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 
one or more processors; 
memory storage media containing instructions to cause the one or more processors to execute the steps of: 
generating a plurality of dictionaries based on content data, in a content database, provided by one or more users, each of the plurality of dictionaries being associated with a product category associated with each Stock Keeping Unit (SKU) in a SKU database, each of the plurality of dictionaries comprising a plurality of dictionary terms and one or more related terms associated with each of the plurality of dictionary terms, wherein the one or more related terms are words which share similar meanings; 
storing in a dictionary database, the plurality of dictionaries, wherein the plurality of dictionaries is generated by a machine learning process; 
receiving, by a computing system, a user query from a client device over a network, the user query comprising user terms; 
sending, to the SKU database, a SKU associated with the user terms; 
receiving, from the SKU database, a product category associated with the SKU; 
responsive to receiving the product category, generating, by the computing system, a dynamic search string by: -5-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 
generating a key based on the user query; 
identifying a dictionary from the plurality of dictionaries based on the product category; 
determining, from the identified dictionary comprising the plurality of dictionary terms, a dictionary term corresponding to the key, the determination based on a number of matches between the key and the one or more related terms associated with the determined dictionary term exceeding a threshold; and 
generating the dynamic search string based on one or more search terms associated with the determined dictionary term, the one or more search terms associated with the one or more related terms; 
searching, by the computing system, using the dynamic search string, the content data; 
returning, based on the search, search results comprising content from the content database matching at least one search term of the dynamic -6-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 search string, wherein the search results are portions of product reviews in which the search term matches text strings of the product reviews; 
generating, for display on a client device, the search results; and 
sending, for display, the search results to the client device.  

15. (Canceled) 

16. (Currently Amended) The computer system of claim 11, wherein the content data comprises associated with a plurality of users relating to the SKU.  

17. (Currently Amended) The computer system of claim 16, wherein the comprises [[are]] product reviews related to the SKU.  

18. (Canceled) 

19. (Currently Amended) The computer system of claim 12, further comprising: 
generating a list of all user provided 
analyzing the list of all user provided and
generating a list of auto-generated strings based on the list of common search strings.  

20. (Canceled) 

21. (New) The computer system of claim 11, wherein the user query comprises an auto-generated string, the auto-generated string being based on a previous user provided string.

22. (New) A non-transitory computer-readable medium comprising instructions, that when executed by one or more processors, cause the one or more processors to perform the steps of: 
generating a plurality of dictionaries based on content data, in a content database, provided by one or more users, each of the plurality of dictionaries being associated with a product category associated with each Stock Keeping Unit (SKU) in a SKU database, each of the plurality of dictionaries comprising a plurality of dictionary terms and one or more related terms associated with each of the plurality of dictionary terms, wherein the one or more related terms are words which share similar meanings; 
storing in a dictionary database, the plurality of dictionaries, wherein the plurality of dictionaries is generated by a machine learning process; 
receiving, by a computing system, a user query from a client device over a network, the user query comprising user terms; 
sending, to the SKU database, a SKU associated with the user terms; 
receiving, from the SKU database, a product category associated with the SKU; 
responsive to receiving the product category, generating, by the computing system, a dynamic search string by: -5-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 
generating a key based on the user query; 
identifying a dictionary from the plurality of dictionaries based on the product category; 
determining, from the identified dictionary comprising the plurality of dictionary terms, a dictionary term corresponding to the key, the determination based on a number of matches between the key and the one or more related terms associated with the determined dictionary term exceeding a threshold; and 
generating the dynamic search string based on one or more search terms associated with the determined dictionary term, the one or more search terms associated with the one or more related terms; 
searching, by the computing system, using the dynamic search string, the content data; 
returning, based on the search, search results comprising content from the content database matching at least one search term of the dynamic -6-Application No.: 17/016,703 Attorney Docket No.: 14904.0193-00000 search string, wherein the search results are portions of product reviews in which the search term matches text strings of the product reviews; 
generating, for display on a client device, the search results; and 
sending, for display, the search results to the client device.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant's After-Final amended claims and supporting arguments are persuasive that the claims are subject matter eligible under 101, thus the rejection is withdrawn.  Specifically, Applicant's arguments appearing at pages 14-15 of the Remarks filed 05/19/2022, regarding Step 2A Prong Two are persuasive that the claims as recited integrate the judicial exception into a practical application when considering the claim elements as an ordered combination.

Applicant's After-Final amended claims and supporting arguments are persuasive that the claims are allowable over the prior art of record, thus the rejection is withdrawn.

The prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 11, & 22.
Thus, independent claims 1, 11, & 22 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/31/2022